







_________________, 2016
[Name]
Re:    Quarterly Performance Incentive Opportunity
Dear ________________:
This letter will confirm that you are eligible to participate in the C&J Energy
Services, Ltd. (the “Company”) 2016 Key Employee Incentive Plan (the “Plan”).
Capitalized terms in this letter (this “Participation Agreement”) not herein
defined shall have the meaning set forth in the Plan.
General Description. The Plan is a quarterly performance incentive plan that
permits you and other eligible participants to earn and be paid a cash incentive
(the “Quarterly Performance Incentive”). The term of the Plan begins January 1,
2016 and ends when terminated by the Company, subject to the additional terms
set forth in the Plan. Your participation in the Plan is limited to a maximum of
four fiscal quarters, and you will be eligible to participate in the Plan in the
following fiscal quarters (each, an “Eligible Quarter”):
Eligible Quarter:
2Q2016
3Q2016
4Q2016
Time of Payment:
July, 2016
October, 2016
January, 2017



Quarterly Performance Incentive. Your Quarterly Performance Incentive is $[●].
You will earn a Quarterly Performance Incentive if and to the extent that you
are employed by the Company or its subsidiaries through the date on which the
Quarterly Performance Incentive for the applicable Quarter is paid. In the event
that your employment with the Company Group is terminated (for any reason) prior
to the date on which the Quarterly Performance Incentive for the applicable
Quarter is paid, you will forfeit your right to receive any portion of your
Quarterly Performance Incentive for such Quarter.
First Quarter Quarterly Performance Incentive. Notwithstanding the foregoing,
you will be paid a Quarterly Performance Incentive in the amount of $[●] in
recognition of your services to the Company during the First Quarter, which will
be paid to you no later than May 15, 2016; provided you remain an employee of
the Company on such date (such Incentive, the “First Quarterly Incentive”). The
First Quarterly Incentive, net of any required withholding taxes, shall remain
subject to repayment in the event that the Company terminates your employment
for cause or you terminate your employment for any reason, in each case, prior
to June 30, 2016.
Administration. The Plan and this Participation Agreement shall be administered
by the Committee. All determinations made by the Committee with respect to this
Participation Agreement and your Quarterly Performance Incentive opportunity
will be final and binding on you and the







--------------------------------------------------------------------------------




Company. In the event of a conflict between the terms of this Participation
Agreement and the Plan, the Plan shall control in all respects.
We are pleased to be able to offer this Quarterly Performance Incentive
opportunity to you and truly appreciate your dedication and commitment to the
Company and its affiliates. If you have further questions about this plan please
contact your HR leadership. We are excited about the future and look forward to
our success together.
A signature page follows this letter.


























































--------------------------------------------------------------------------------






 
 
Very turly yours,
 
 
C&J ENERGY SERVICES LTD.
 
 
 
 
 
Name:____________________
 
 
Title:____________________
 
 
 
ACCEPTED BY:
 
 
____________________
 
 
 
 
 
[Name]
 
 



Signature Page to Participation Agreement